UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 0-15071 Steel Excel Inc. (Exact name of Registrant as specified in its charter) DELAWARE (State or other jurisdiction of incorporation or organization) 94-2748530 (I.R.S. Employer Identification No.) 1, SUITE N222 WHITE PLAINS, NEW YORK (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (914) 461-1300 2, SUITE 200, SAN RAMON, CA 94583 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesxNo¨ Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yesx No¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one). Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x As of May 7, 2013, there were 12,789,589 shares of Steel Excel’s common stock outstanding. TABLE OF CONTENTS Part I. Financial Statements Item 1. Unaudited Financial Statements Condensed Statements of Operations for the three-month periods ended March 31, 2013 and 2012 4 Condensed Statements of Comprehensive Income (Loss) for the three-month periods ended March 31, 2013 and 2012 5 Condensed Balance Sheets as of March 31, 2013 and December 31, 2012 6 Condensed Statements of Cash Flows for the three-month periods ended March 31, 2013 and 2012 7 Notes to Condensed Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 4. Controls and Procedures 30 Part II. Other Information Item 6. Exhibits 31 Signatures 32 3 PART I. FINANCIAL INFORMATION Item 1. Financial Statements Steel Excel Inc. CONDENSED STATEMENTS OF OPERATIONS (unaudited) Three-Month Period Ended March 31, (in thousands, except per-share data) Net revenues $ $ Cost of revenues Gross margin Operating expenses: Selling, general and administrative Amortization of intangibles Total operating expenses (Loss) income from continuing operations ) Interest and other income (expense), net ) Income from continuing operations before income taxes 18 Benefit from (provision for) income taxes ) Net income (loss) from continuing operations ) Loss from discontinued operations, net of taxes - ) Net income (loss) ) Net loss attributable to non-controlling interests in consolidated entities Continuing operations ) - Discontinued operations - ) ) ) Net income (loss) attributable to Steel Excel Inc. $ $ ) Basic income (loss) per share: Net income (loss) from continuing operations $ $ ) Loss from discontinued operations, net of taxes $
